Exhibit 99.1 District of: Alberta x Original o Amended Division No. 02 - Calgary _Form 78_ Statement of Affairs (Business Bankruptcy) made by an entity (Subsection 49(2) and Paragraph 158(d) of the Act / Subsections 50(2) and 62(1) of the Act) In the matter of the bankruptcy of Legend Energy Canada Ltd. of the City of Calgary, in the Province of Alberta To the bankrupt: You are required to carefully and accurately complete this form and the applicable attachments showing the state of your affairs on the date of the bankruptcy, on the 17th day of September 2014. When completed, this form and the applicable attachments will constitute the Statement of Affairs and must be verified by oath or solemn declaration. LIABILITIES ASSETS (as stated and estimated by the officer) (as stated and estimated by the officer) 1. Unsecured creditors as per list "A" 1. Inventory Balance of secured claims as per list "B" 2. Trade fixtures, etc. Total unsecured creditors 3. Accounts receivable and other receivables, as per list "E" Good 2. Secured creditors as per list "B" Doubtful Bad 3. Preferred creditors as per list "C" Estimated to produce 4. Contingent, trust claims or other liabilities as per list "D"estimated to be reclaimable for 4. Bills of exchange, promissory note, etc., as per list "F" Total liabilities 5. Deposits in financial institutions Surplus NIL 6. Cash 7. Livestock 8. Machinery, equipment and plant 9. Real property or immovable as per list "G" 10. Furniture 11. RRSPs, RRIFs, life insurance, etc 12. Securities (shares, bonds, debentures, etc.) 13. Interests under wills 14. Vehicles 15. Other property, as per list "H" If bankrupt is a corporation, add: Amount of subscribed capital Amount paid on capital Balance subscribed and unpaid Estimated to produce Total assets Deficiency I, Marshall Diamond-Goldberg, of the City of Pauma Valley in the State of California, do swear (or solemnly declare) that this statement and the attached lists are to the best of my knowledge, a full, true and complete statement of my affairs on the day of , and fully disclose all property of every description that is in my possession or that may devolve on me in accordance with the Act. SWORN (or SOLEMNLY DECLARED) before me at the in , on this 17th day of September 2014. Marshall Diamond-Goldberg Page 1 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "A" Unsecured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Unsecured claim Balance of claim Total claim 1 Acorn Well Service Ltd. #813, 53 Acheson AB T7X 5A7 2 Advantage Oil & Gas Ltd. 300, 440 - 2 Avenue S.W. Calgary AB T2P 5E9 3 Alberta Energy Regulator Attn: Carole Hachey Suite 1000, 250 – 5 Street SW Calgary AB T2P 0R4 4 Alberta Energy Regulator Attn: Laura Chant Suite 1000, 250 - 5th Street SW Calgary AB T2P 0R4 5 Alberta Justice, Energy Legal Services Attn: Piyush (Peter) Mittal 9th Floor, 9945-108 Street Edmonton AB T5K 2G6 6 Alberta One-Call Corporation 104, 4242 - 7 Street SE Calgary AB T2G 2Y8 7 Alberta Sustainable Resource Development Petroleum Plaza South Tower 9treet Calgary AB T5K 2C9 8 Altagas Processing Partnership 1700, 355 - 4th Avenue, SW Calgary AB T2P 0J1 9 Ancel Management Ltd. 223 Hamptons Terrace NW Calgary AB T3A 5R5 10 Apache Canada Ltd. 1000, 700 9th Avenue SW Calgary AB T2P 3V4 11 ARC Resources Ltd. 1200, 308 - 4th Avenue, SW Calgary AB T2P 0H7 12 Backcountry Truckin' Ltd. Box 6554 Fort St. John BC V1J 4H8 13 Basnett Oilfield Services Ltd. P.O. BOX 1364 Fairview AB T0H 1L0 14 BC Assessment Attn: Karen Nunweiler Peace River Area Office 1112-103 Avenue Dawson Creek BC V1G 2G7 15 BC One Call Limited 2224259 Canada Way Burnaby BC V5G 1H1 16 Bellport Resources Ltd. ve SW #1220 Calgary AB T2P 0Z3 17 Big Guns Energy Services Inc. 600, 640 - 8 Avenue S.W. Calgary AB T2P 1G7 18 Black Gold Emergency Planners Inc. 4715(B) - 1st Street, SW Calgary AB T2G 0A1 19 Blue Ridge Lumber Inc. Accounts Receivable - Lands PO Box 87 Blue Ridge AB T0E 0B0 20 Blue Storm Energy Ltd. 1365 Dorcas Point Road Nanoose Bay BC V9P 9B4 21 Bohn Petroleum Services Ltd. Box 300 Swan Hills AB T0G 2C0 22 Bonavista Energy Corporation 1500, 525 - 8th Ave SW Calgary AB T2P 1G1 23 Bonnett's Energy Services Partnership P.O. BOX 9 CALGARY AB T2P 0E9 17-Sep-2014 Date Marshall Diamond-Goldberg Page 2 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "A" Unsecured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Unsecured claim Balance of claim Total claim 24 Boughtonlaw 700, 595 Burrard Street, P.O. Box 49290 Vancouver BC V7X 1S8 25 BP Canada Energy Group ULC 240- 4th Avenue SW Calgary AB T2P 2H8 26 Brenntag Canada Inc. 43 Jutland Road Etobicoke ON M8Z 2G6 27 Bring It Welding P.O.Box 6405 Fort St. John BC V1J 4H8 28 CAL-GAS INC. 4255 - 64 AVENUE S.E. CALGARY AB T2C 2C8 29 Callera Energy Ltd. 6 Evercreek Bluffs View SW Calgary AB T2Y 4V6 30 Canada Revenue Agency Attn: Revenue Collections Division Regional Intake Centre for Insolvency 9700 Jasper Avenue Edmonton AB T5J 4C8 31 Canadian Natural Resources Limited 2500, 855 - 2nd Street, SW Calgary AB T2P 4J8 32 CAPP: IRT Funding Canadian Association of Petroleum Producers 2100, 350 - 7 Avenue SW Calgary AB T2P 3N9 33 CCS Midstream Services c/o Tervita 500, 140 10th Avenue SE Calgary AB T2G 0R1 34 CEI Control Services Ltd. Box 445 Eckville AB T0M 0X0 35 CIT Financial Ltd. PO Box 4094 Station A Toronto ON M5W 3T1 36 Computershare Trust Company of Canada 600, 530 - 8th Avenue, SW Calgary AB T2P 3S8 37 Continental Imaging Products 940A 11 Avenue SW Calgary AB T2R 0E7 38 Coral Hill Energy Ltd 1100, 520 - 5th AvenueSW Calgary AB T2P 3W2 39 County of Northern Lights Box 10 Manning AB T0H 2M0 40 CQ Energy Canada Resources Partnership P.O.BOX 2844, 150 - 6 AVENUE S.W. CALGARY AB T2P 3E3 41 Crescent Point Energy 1100, 520 - 5 Avenue S.W. Calgary AB T2P 3R7 42 Dark Energy Ltd. 813 53016, HWY 60 ACHESON AB T7X 5A7 43 David Johnson Box 59 Berwyn AB T0H 0E0 44 David Reed Johnson Box 268 Berwyn AB T0H 0E0 45 Dirt Werx Ltd. #22, 39 RED DEER AB T4S 2C8 46 Donald Copeland . . . 17-Sep-2014 Date Marshall Diamond-Goldberg Page 3 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "A" Unsecured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Unsecured claim Balance of claim Total claim 47 Dundeal Canada Life Plaza 734 7th Avenue SW Suite 400 Calgary AB T2P 3P8 48 E&A Ventures Ltd. Box 286 Prespatou BC V0C 2S0 49 Ebor Enterprises Ltd. R.R. # 1 Blackfalds AB T0M 0J0 50 EnCana Corporation 500 Centre Street S.E., PO Box 2850 Calgary AB T2P 2S5 51 Energetic Services Ltd. Box 6639 Fort St.John BC V1J 4J1 52 Enerplus Corporation 3000, 333 - 7th Avenue, SW Calgary AB T2P 2Z1 53 FMC Technologies Canada Ltd. 10th floor, 333 - 11 Avenue S.W. Calgary AB T2R 1L9 54 FMJV Group Ltd. 55 Foothills Energy Services Ltd. PO Box 9167 Sylvan Lake AB T4S 1S8 56 Frances Wyatt Box 343 Rimbey AB T0C 2J0 57 Francis Stewart P.O. Box 1486 Grimshaw AB T0H 1W0 58 Frank L. Wyatt Box 343 Rimbey AB T0C 2J0 59 Gallagher Energy Risk Services c/o LOCKBOX C9575C/U P.O.BOX 9575, STATION M Calgary AB T2P 5L8 60 Gibson Energy Partnership 1700, 440 – 2nd Avenue SW Calgary AB T2P 5E9 61 GILL'S VACUUM SERVICE LTD. P.O. BOX 21097, RPO BOWER PLACE RED DEER AB T4R 2M1 62 Goodlo Holdings Ltd. Box 148 Baldonnel BC V0C 1C0 63 Grace L. Ballem c/o P.O. Box 103945, Centennial P.O. Calgary AB T2P 0Y2 64 GT Farms ULC 3119, 10770 Winternurn Road Edmonton AB T5S 1T7 65 Guide Exploration Ltd. 400, 250 2nd Street SW Calgary AB T2P 0C1 66 Harvest Operations Corp. Suite 2100, 330 - 5th Avenue, SW Calgary AB T2P 0L4 67 Hejo Farms Ltd. Box 277 Vauxhall AB T0K 2K0 68 Hemdbt*address unknown* . . . 69 Hihnalta Farms Ltd. Box 42 Heisler AB T0B 2A0 70 HITCH ' EMOILFIELD HAULING BOX 23398 GRANDE PRAIRIE AB T8V 7G7 17-Sep-2014 Date Marshall Diamond-Goldberg Page 4 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "A" Unsecured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Unsecured claim Balance of claim Total claim 71 Huron Energy Corporation ve SW Calgary AB T2P 2R9 72 Husky Energy Marketing Inc ve Sw Calgary AB T2P 1H5 73 Husky Oil Operations Limited Attn: Cashier Dept 707 8th Avenue SW, Box 6525, Station D Calgary AB T2P 3G7 74 HUSKY TRANSPORT LTD. 12155 - 242 ROAD, P.O. BOX 6070 FORT ST.JOHN BC V1J 4H6 75 Hutton Energy Ltd. 7920 Belt Line Road Ste 510 Dallas TX 75254 76 IHS Energy (Canada) Ltd. C3171 P.O. Box 9101, Postal Station M Calgary AB T2P 5E1 77 Imperial Oil 237 - 4th Avenue SW, PO Box 2480, Station "M" Calgary AB T2P 3M9 78 InSite Petroleum Consultants Suite 2000, 8016th Avenue SW Calgary AB T2P 3W2 79 INTERNATIONAL SOVEREIGN th Avenue SW Calgary AB T2P 3E5 80 Invicta Energy Corp. Suite 1515, 555 - 4th Avenue SW Calgary AB T2P 3E7 81 Ironside Energy Ltd. 210 Diamond Drive SE Calgary AB T2J 7C8 82 JAC Acquisitions Inc. Unit 105, Suite 909, 150 Crowfoot Crescent N.W. Calgary AB T3G 3T2 83 Jodek Industries Ltd. Box 111 Spruce View AB T0M 1V0 84 John Adalair Hagerman #220, 4805 - 45 Street RedDeer AB T4N 7A9 85 John Simon & Judith Ann Waisanen RR # 3 Eckville AB T0M 0X0 86 Journey Energy Inc. 400, 321 - 6 Avenue S.W. Calgary AB T2P 3H3 87 Karl Abraham Ray 2112 Mathers Avenue West Vancouver BC V7V 2H3 88 Kenneth O. Simpson and Sylvia Le-Ellen Simpson Box 56 Jenner AB T0J 1W0 89 Keyera Partnership Suite 600, Sun Life Plaza West Tower, 144 - 4th Avenue, SW Calgary AB T2P 3N4 90 KMC Oilfield Maintenance Ltd. 205 - 93 MCLEOD AVENUE Spruce Grove AB T7X 2Z9 91 KNELSEN ROCK PRODUCTS LTD. P.O. BOX 21119 GRANDE PRAIRIE AB T8V 6W7 92 KYLE SEVERSON . . . 93 L & J Murray Ranches P.O. Box 369 Picture Butte AB T0K 1V0 94 Larry Vander Linden General Delivery Clayhurst BC V0C 1K0 17-Sep-2014 Date Marshall Diamond-Goldberg Page 5 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "A" Unsecured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Unsecured claim Balance of claim Total claim 95 Little Bow Grazing Association c/o Box 99 Carmangay AB T0L 0N0 96 Lo-Cost Propane Div. of Save-X-LP Gas Ltd. PO Box 2435 Lethbridge AB T1J 4K8 97 Long Run Exploration 400, 250 - 2 Street S.W. Calgary AB T2P 0C1 98 Marquis Alliance Suite eventh Avenue SW Calgary AB T2P 0Z1 99 Marshall Diamond-Goldberg Box 34 Site 5 RR 2 Okotoks AB T1S 1A2 Mattinson Farm Services Ltd. PO Box 490 Viking AB T0B 4N0 McCarthy Tetrault LLP 3300,421 - 7 Avenue S.W. Calgary AB T2P 4K9 McMillan LLP 1900, 736 - 6 Avenue S.W. Calgary AB T2P 3T7 McMillan Oils Ltd. 438 Country Hills Dr NW Calgary AB T5K 3A8 Medicine River Oil Recyclers Ltd. PO Box 58 Eckville AB T0M 0X0 Minister of Finance c/o Special Areas Board 212 - 2nd Avenue W. Hanna AB T0J 1P0 Minister of Finance, Alberta Attn: Alberta Energy Petroleum Plaza - North Tower 9945 - 108 Street Edmonton AB T5K 2G6 Minister of Finance, British Columbia Attn: OIL& GAS REVENUE BRANCH PO BOX 9 Victoria BC V8W 9N3 Minister of Finance, Province of Alberta Attn: Alberta Sustainable Resource Development Petroleum Plaza - South Tower 9915 - 108 Street Edmonton AB T5K 2C9 Ministry of Energy and Mines, British Columbia Attn: OIL& GAS REVENUE BRANCH PO Box 9326, Stn. Prov. Govt. 6th Floor, 1810 Blanshard Street Victoria BC V8W 9N3 Ministry of Forests, Land and Natural Resource Operation Attn: Sylvia Barroso 2080A Labieux Road Nanaimo BC V9T 6J9 Municipal District of Peace No. 135 Box 34 Berwyn AB T0H 0E0 Municipal District of Taber 4900B - 50 Street Taber AB T1G 1T2 National Bank of Canada Attn: Beth Pineda Suite 600, 311 - 6th Avenue SW Calgary AB T2P 3H2 Neil and Rhoda Kruchten Box 121 Heisler AB T0B 2A0 NELGAR SERVICES INC. 101, 7477 - 49 AVENUE RED DEER AB T4P 1N1 Nemesis Oilfield Services Ltd. Box 351, 9420 - 93 Avenue Fort St.John BC V1J 6W7 17-Sep-2014 Date Marshall Diamond-Goldberg Page 6 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "A" Unsecured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Unsecured claim Balance of claim Total claim Newalta Corporation 211 - 11th Avenue SW Calgary AB T2R 0C6 Nicholas Michael Naciuk R.R. 1 Mannville AB T0B 2W0 NORTON ROSE BARRISTERS & SOLICITORS 3700, 400-3 AVENUE S.W. CALGARY AB T2P 4H2 NORWEST PUMPJACK SERVICES LTD. 1, BOX 47 GOODLOW BC V0C 1S0 OAKRIDGE Enviromental Engineering Inc. 1508 - 97 Avenue Dawson Creek BC V1G 1N7 Oil & Gas Commission Oil & Gas Commission, Corporate Services arbour Road Victoria BC V9A 0B7 Oilbank Exploration Inc. 39 Cheyanne Meadows Way, NW Calgary AB T3R 1B6 Pandell Technology Corporation 210, 4838 Richard Road S.W. Calgary AB T3E 6L1 Paramount Resources Ltd. 4700, 888 - 3rd Street, SW Calgary AB T2P 5C5 Patrick O'Brien Box 10 Benalto AB T0M 0H0 PDL CONTACT CENTRES LTD. CALGARY AB T2A 2N6 Penn West Petroleum Ltd. 2000, 425 - 1st Street, SW Calgary AB T2P 3L8 PetroNet Systems LP 750, 521 3rd Avenue SW Calgary AB T2P 3T3 Ponoka County 4205 Highway 2A Ponoka AB T4J 1V9 POWERHOUSE COMPRESSION SERVICES #1, 7 RED DEER AB T4P 3Z6 Prairie Land & Investment Services Ltd. 201 2629 - 29th Avenue Regina SK S4S 2N9 PRODUCTION CONTROL SERVICES CANADA UNIT 9, 3 CALGARY AB T1Y 7K4 Provident Acquisitions L.P. 3700, 400 - 3rd Avenue S.W. Calgary AB T2P 4H2 Questfire Energy Corp. 400, 703 - 6 Avenue S.W. Calgary AB T2P 0T9 R & L WEIR STABLES LTD. RR 1 BLACKFALDS AB T0M 0J0 R-5 RESOURCES . . . Randy & Sandy Rawe Box 6242 Peace River AB T8S 1S2 RANGE ROYALTY LIMITED PARTNERSHIP PO Box 1178, Station M Calgary AB T2P 2L2 Ravenwood Energy Corp. Suite 2500, 635 - 8th Avenue SW Calgary AB T2P 3M3 17-Sep-2014 Date Marshall Diamond-Goldberg Page 7 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "A" Unsecured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Unsecured claim Balance of claim Total claim Raymond Stein . . . Receiver General Canada Revenue Agency Tax Centre PO Box 14002 Stn Main Winnipeg MB R3C 3P8 Red Deer County 38106 Rge Rd 275 Red Deer County AB T4S 2L9 Reddog Systems Inc. Suite 700, 521 - 3rd Avenue SW Calgary AB T2P 3T3 RMP Energy Inc. 1200, 500 - 4 Avenue S.W. Calgary AB T2P 2V6 Roland and Joanne Comeau RR # 1, Site 15, Box 9 Ponoka AB T4J 1R1 Sage Energy Corp. 261122 Wagon Wheel Crescent Rocky View County AB T4A 0E2 Sandpoint Resources Inc. ve SW Calgary AB T2P 0L4 Shasco Exploration Ltd. 22 TILLER PLACE AIRDRIE AB T4A 1S6 Shaw Cable PO Box 2468 Station Main Calgary AB T2P 4Y2 Signalta Resources Limited 700, 840 - 6 Avenue S.W. Calgary AB T2P 3E5 Sphere Energy Corp. 750, 815 - 8th Avenue, SW Calgary AB T2P 3P2 SPRINGBURN OILFIELD SERVICES LTD. BOX 2940 HIGH PRAIRIE AB T0G 1E0 Success Energy Ltd. 88 Range Green NW Calgary AB T3G 1H3 Suncor Energy Oil and Gas Partnership P.O. BOX C09657C, STATION M 150 - 6th Avenue SW Calgary AB T2P 0E9 Sylvia Le-Ellen Simpson Box 56 Jenner AB T0J 1W0 Task Equipment Box 111 Slave Lake AB T0G 2A0 Terrance R. & Marilyn A. Niemela Box 90 Eckville AB T0M 0X0 The County of Lacombe No.14 RR # 3 Lacombe AB T4L 2N3 Tiger Moth Energy Inc. 1014A - 12th Avenue SW Calgary AB T2R 0J6 Trigon Construction ltd. PO Box 56 Blue Ridge AB T0E 0B0 TRILOGY ENERGY 1400, 332 - 6 AVENUE S.W. CALGARY AB T2P 0B2 Trudie Gefle R.R.#4 Eckville AB T0M 0X0 17-Sep-2014 Date Marshall Diamond-Goldberg Page 8 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "A" Unsecured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Unsecured claim Balance of claim Total claim Underworld Line Locating Ltd. 9614 Sikanni Road Fort St.John BC V1J 4V1 Univar Canada Ltd. PO Box 2536, Station M Calgary AB T2P 0V9 Vital Business Solutions Suite 150, 3359 - 27 Street NE Calgary AB T1Y 5E4 Vulcan County PO Box 180, 102 Centre Street Vulcan AB T0L 2B0 Walter Royal . . . Wells Mineral Box 1069 Caroline AB T0M 0M0 Wellside Services Box 1346 Grimshaw AB T0H 1W0 West Rock Energy Consultants Ltd. 700, 138 - 4 Avenue S.E. Calgary AB T2G 4Z6 Whitecap Resources Inc. 500, 222 - 3 Avenue S.W. Calgary AB T2P 0B4 Wilfred and Phyllis Knight RR # 1 Tees AB T0C 2N0 Yoho Resources Partnership SUITE 500, 521 - 3 AVENUE S.W. CALGARY AB T2P 3T3 Zedi Canada Inc. 90211 Ave. SW Calgary AB T2R 0E7 Total: 17-Sep-2014 Date Marshall Diamond-Goldberg Page 9 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "B" Secured Creditors Legend Energy Canada Ltd. No. Name of creditor Address Amount of claim Particulars of security When given Estimated value of security Estimated surplus fromsecurity Balance of claim 1 National Bank of Canada Attn: Beth Pineda Suite 600, 311 - 6th Avenue SW Calgary AB T2P 3H2 Cash on hand - Savings - National Bank of Canada 12-Feb-2014 Total: 17-Sep-2014 Date Marshall Diamond-Goldberg Page 10 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "C" Preferred Creditors for Wages, Rent, etc. Legend Energy Canada Ltd. No. Name of creditor Address and occupation Nature of claim Period during which claim accrued Amount of claim Amount payable in full Difference ranking for dividend Total: 17-Sep-2014 Date Marshall Diamond-Goldberg Page 11 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "D" Contingent or Other Liabilities Legend Energy Canada Ltd. No. Name of creditor or claimant Address and occupation Amount of liability or claim Amount expectedto rank for dividend Date when liability incurred Nature of liability Total: 17-Sep-2014 Date Marshall Diamond-Goldberg Page 12 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "E" Debts Due to the Bankrupt Legend Energy Canada Ltd. No. Name of debtor Address and occupation Nature of debt Amount of debt(good, doubtful, bad) Folio of ledgers or other book where particulars to be found When contracted Estimated to produce Particulars of any securities held for debt Total: 17-Sep-2014 Date Marshall Diamond-Goldberg Page 13 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "F" Bills of Exchange, Promissory Notes, Lien Notes, Chattel Mortgages, etc., Available as Assets Legend Energy Canada Ltd. No. Name of all promissory, acceptors, endorsers, mortgagors, and guarantors Address Occupation Amount of bill or note, etc. Date when due Estimated to produce Particulars of any property held as security for payment of bill or note, etc. Total: 17-Sep-2014 Date Marshall Diamond-Goldberg Page 14 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Continued List "G" Real Property or Immovables Owned by Bankrupt Legend Energy Canada Ltd. Description of property Nature of bankrupt interest In whose name does title stand Total value Particulars of mortgages, hypothecs, or other encumbrances (name, address, amount) Equity or surplus Total: 17-Sep-2014 Date Marshall Diamond-Goldberg Page 15 of 16 District of: Alberta Division No. 02 - Calgary Court No. Estate No. FORM 78 Concluded List "H" Property Legend Energy Canada Ltd. FULL STATEMENT OF PROPERTY Nature of property Location Details of property Original cost Estimated to produce (a) Stock-in-trade (b) Trade fixtures, etc. (c) Cash in financial institutions (d) Cash on hand (e) Livestock (f) Machinery, equipment and plant Canada Fixed Assets en bloc (g) Furniture (h) Life insurance policies, RRSPs, etc. (i) Securities (j) Interests under wills, etc. (k) Vehicles (l) Taxes Book Debts - Accounts Receivable - Joint Venture (m) Other Book Debts - Intercompany AR - Legend Oil and Gas Ltd. Book Debts - Accounts Receivable en bloc Prepaids and Deposits Total: 17-Sep-2014 Date Marshall Diamond-Goldberg Page 16 of 16 Court No. File No. In the matter of the bankruptcy of Legend Energy Canada Ltd. of the City of Calgary, in the Province of Alberta Form 78 (Bill C-12) Statement of affairs (Business bankruptcy) KPMG Inc. - Trustee 777 Dunsmuir St. Vancouver BC V7Y 1K3 Phone: (604) 691-3000Fax: (604) 691-3036
